ACCEPTED
                                                                                  03-15-00511-CV
                                                                                          7695230
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            11/5/2015 10:16:31 AM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                     DOCKET NO. 3-15-00511-CV
DIANE V. WADE                          §      THIRD COURT     OF
                                                           FILED IN
                                       §      APPEALS3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                       §                11/5/2015 10:16:31 AM
V.                                     §                   JEFFREY D. KYLE
                                                                 Clerk
                                       §
DAVID’S LANDSCAPING                    §
AND DAVID’S
LANDSCAPING, INC.                             AUSTIN, TEXAS


      APPELLANT’S AMENDED MOTION FOR EXTENSION
            OF TIME TO FILE APPELLATE BRIEF

     COMES NOW, Appellant Diane V. Wade, and pursuant to the

Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), files this

Amended Motion for Extension of Time to File Appellate Brief, and in

support thereof would show as follows:

                                  I.

     Appellant’s brief in this case was originally due October 19, 2015.

Appellant was granted an extension of time to file the brief until

November 9, 2015. For reasons set forth below, Appellant now seeks an

extension until November 19, 2015 to file her appellate brief. This is the
second request for an extension of time to file her brief made by

Appellant.

                                 II.

     On Tuesday afternoon, November 3, 2015, the house of the

undersigned counsel’s 86-year old mother in Round Rock, Texas was

flooded due to a break in a supply line in the house. A restoration

company was called out that day, but it was unable to save the hardwood

flooring which runs throughout a large portion of the first floor of the

house. New flooring will have to be installed when the subsurface has

been dried in a day or two and the insurance company approves it. The

undersigned counsel for Appellant will be handling these matters as his

mother cannot do so.

                                 III.

     In addition, the registered nurse caring for the mother of the

undersigned counsel happened to be at the house at the time of the

flooding and said afterward that the undersigned counsel’s mother will

have to be permanently moved into an assisted living center (or nursing

home) or receive care 24 hours, seven days a week at her home. This is
largely due to the fact that the undersigned counsel’s mother already was

in a fragile condition and this has been undermined by the trauma of the

flooding incident. The undersigned counsel will also be handling that

transition.

                                  III.

      This Motion is not filed for delay only, but so that justice may be

done. The undersigned counsel has personal knowledge of the facts set

forth in this Motion. Appellant respectfully requests that this Court

extend the deadline for filing Appellant’s brief until November 19, 2015.

      WHEREFORE, PREMISES CONSIDERED, Appellant Diane V.

Wade respectfully requests that this Court grant her Agreed Motion for

Extension of Time to File Appellant’s Brief, and requests that the Court

grant such further and other relief to which Appellant may be entitled.
                            Respectfully submitted,

                            LAW OFFICE OF STUART WHITLOW

                            By: /s/ Stuart Whitlow__________
                                  Stuart Whitlow
                                  Texas Bar No.: 21378050
                                  1104 S. Mays, Suite 116
                                  Round Rock, Texas 78664
                                  Tel. (737) 346-1839
                                  Fax (512) 218-9235
                                  Email stuartrtwhitlowlaw@yahoo.com
                                  Attorney for Appellant

                     CERTIFICATE OF SERVICE
     This is to certify that a true and correct copy of the above and
foregoing legal instrument was served upon Robert House, Clark &
Trevino, 1701 Directors Boulevard, Suite 920, Austin, Texas 78744, in
accordance with the Texas Rules of Civil Procedure on the 5th day of
November, 2015.
                            _/s/Stuart Whitlow_________________
                                       Stuart Whitlow

                      CERTIFICATE OF CONFERENCE

This is to certify that Stuart Whitlow, counsel for Appellant Diane V.
Wade has attempted to confer with counsel for Appellee but has not
been able to reach him yet.

_/s/Stuart Whitlow________
Stuart Whitlow